Martin, J.
The appellant contends that the court erred in holding that the short statute of limitations was a bar to this action, and in dismissing the complaint upon that ground. He contends that, in order to set the short statute of limitations running, it was necessary that the executor should publish a notice requiring the presentation of claims; that such presentation should be in pursuance thereof; and that the statute does not apply where such notice has not been published. Under the Revised Statutes, it was held that this limitation wras applicable only to cases where the presentation and rejection of the claim occurred after the publication of notice requiring creditors to present their claims against the estate. Whitmore v. Foose, 1 Denio, *577159; Tucker v. Tucker, 4 Keyes, 136. Under the Code as originally passed, and as it stood until the amendment of 1882, the rule was the same; but the amendment of 1882 was clearly intended to obviate that rule, as that section now provides that where a claim is exhibited to an executor or administrator either before or after the commencement of the publication of a notice, and he disputes or rejects it, an action thereon will be barred, unless commenced within six months after such dispute or rejection. It was, in effect, so held in Re Haxtun, 102 N. Y. 157, 6 N. E. Rep. 111. In delivering the opinion of the court in that case, Finch, J., said: “Before the amendment of 1882, it was held that the statute did not apply, except to claims presented after commencement of publication by the executor of the notice to creditors, [Whitmore v. Foose, Tucker v. Tucker;] that, to obviate the rule thus established, the amendment of 1882 was adopted, inserting the words ‘either before or,’ so as to permit a presentation and effective rejection before publication. ” The publication of such a notice is for the protection of the executor or administrator, and there is no absolute legal obligation to give it at all. Fliess v. Buckley, 90 N. Y. 287. We are of the opinion that under the Code, since the amendment of 1882, a publication by the executor of notice requiring the presentation of claims is not necessary to set in motion the limitation provided for by section 1822.1
The appellant also contends that, if the statute commenced to run upon the rejection of his claim, the respondent has waived his right to insist upon the bar thereof by reason of the oral negotiations which took place between the attorneys for the parties. In other words, he claims that the appellant was estopped by the conduct of her attorney from setting up the bar of this statute. The most that could possibly be claimed to be established by the evidence in this case is that, after the appellant’s claim was rejected by the respondent, there were oral negotiations between the attorneys for the parties, whereby the appellant’s attorney understood that the claim would be referred. A fair construction of the evidence would hardly justify even that claim. The evidence shows that the appellant’s attorney was willing to refer and discussed the matter with the respondent’s attorney, who agreed to see his client as to the matter, but failed to do so until more than six months had elapsed, and until after the appellant had offered in writing to refer the claim, when the respondent’s attorney refused to refer. We find nothing in the cases cited by the appellant that would justify us in holding that what occurred between the attorneys of the parties amounted to a waiver, or estopped the respondent from insisting upon the short statute of limitations. A mere offer to refer by an executor after an unqualified refusal to pay will not waive the statute. Bank v. Speight, 47 N. Y. 668; Cornes v. Wilkin, 79 N. Y. 129. In this case there is no doubt but the appellant’s claim was positively rejected by the respondent more than six months before this action was commenced, and it must have been so understood by the appellant. There was talk between the attorneys about a referee, but no agreement was consummated.
Even if there was an understanding that the matter should be referred, there was no agreement to that effect, either oral or in writing. The statute2 requires such an agreement in- writing. Under the circumstances developed by the evidence in this case, we think the appellant’s claim was barred by the *578provisions of section 1822, and that the court properly dismissed the complaint. Judgment affirmed, with costs.
Hardin, P. J., concurred. Her win, J., dissented.

Code Civil Proc. § 1822, provides: “Where an executor or administrator disputes or rejects a claim against the estate of the decedent, exhibited to him either before or after the commencement of the publication of a notice requiring the presentation of claims as prescribed by law, unless the claim is preferred as prescribed by law, the claimant must commence an action for the recovery thereof, against the executor or administrator, within six months after the dispute or rejection, ” etc.


 2 Rev. St. p. 88, § 36, provides: “If the executor or administrator doubt the justice of any claim so presented, he may enter into an agreement, in writing, with the claimant, to refer the matter, ” etc.